 

Case 1:18-cv-11555-KPF Document 1 Filed 12/11/18 Page 1 of 7

James P. Krauzlis

CASEY & BARNETT, LLC
305 Broadway, Ste l202
New York, NeW York 10007
(212) 286-0225

Attomeys for Plaintiff

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK ECF FILE
X

FEDERAL INSURANCE COMPANY a/s/o Golden

Hill lngredients LLC, 18 Civ.

 

Plaimiff,
_ against _ coMPLAINT

PEGASUS MARITIME, INC., and MSC
MEDITERRANEAN SHIPPING COMPANY, S.A.,

Defendants.

 

X

Plaintiff, FEDERAL lNSURANCE COMPANY a/s/o Golden Hill lngredients LLC, by
and through its attorneys, Casey & Bamett LLC, as and for its Complaint against the Defendants,
alleges upon information and belief as folloWs:

JURISDICTI()N

l. This is an admiralty and maritime claim Within the meaning of Rule 9(h) of the
F ederal Rules of Civil Procedure. Jurisdiction is predicated upon 28 U.S.C. §1333 and the
provisions contained in the MSC bill of lading, Which mandates that jurisdiction for all claims
arising under its bill of lading shall be in this district.

PARTIES
2. At all material times, Federal Insurance Company (hereinafter "FIC" or

"Plaintiff') Was and is a corporation With an office and place of business located at 15

 

Case 1:18-cv-11555-KPF Document 1 Filed 12/11/18 Page 2 of 7

Mountainview Road, Warren, New Jersey 07059, and is the subrogated underwriter of the
consignment of 882 cartons of dehydrated onions, as more specifically described below.

3. At all material times, defendant, PEGASUS MARITIME, INC. (hereinafter
“Defendant” or “PEGASUS”) was and is a corporation with an office and place of business
located 250 W 39th Street, New York, NY 10018 and, at all relevant times, was and is still doing
business within the jurisdiction of this Honorable Court as a non-vessel owning common carrier
of goods for hire.

4. At all material times, defendant, MSC MEDITERRANEAN SHIPP[NG
COMPANY, S.A. (hereinafter “Defendant” or “MSC”) Was and is a corporation with an office
and place of business located c/o MSC Mediterranean Shipping Company (USA) lnc.
420, Sth Avenue (at 37th Street) 8th Floor, New York, NY 10018-2702 and at all relevant times
was and is still doing business within the jurisdiction of this Honorable Court as a common
carrier of goods for hire.

5. Plaintiff brings this action on its own behalf and as agent and/or trustee on behalf
of and for the interest of all parties who may be or become interested in the said consignments,
as their respective interests may ultimately appear, and plaintiff is entitled to maintain this action.

RELEVANT FACTS

6. On or about September 30, 20l7, the cargo shipper, A&F DEHY FOODS, and/or
its agents, contracted with PEGASUS to transport a consignment of 882 cartons of dehydrath
onions from Mundra, lndia, to New Orleans, LA. PEGASUS, in turn, contracted with MSC to
perform the actual ocean transit of the consignment of 882 cartons of dehydrated onions from

Mundra, lndia, to New Orleans, LA.

 

Case 1:18-cv-11555-KPF Document 1 Filed 12/11/18 Page 3 of 7

7. On or before September 30, 2017, a consignment consisting of 882 cartons of
dehydrated onions, then being in good order and condition, were loaded into an ocean shipping
container that had been provided by PEGASUS and MSC, namely SEGU6234915, after which
time a high security seal number FJ00040297 was affixed to secure the container doors. On or
about September 30, 2017, the container of 882 cartons of dehydrated onions Was delivered into
the custody and control of PEGASUS and MSC, and/or their respective agents, in Mundra, India,
for transportation to New Orleans, LA.

8. The transportation of the aforementioned consignment was all arranged in
consideration of an agreed upon freight, and pursuant to PEGASUS bill of lading number
PGSM-NSP-NEO-4l462, dated 30 Sep. 2017 and pursuant to MSC bill of lading numbered
MSCUUG134556, dated 30 Sep. 2017, all of which relate to the 882 cartons of dehydrated
onions loaded into the ocean shipping container numbered SEGU6234915.

9. Thereafter, on or about September 30, 2017, the aforementioned ocean shipping
container numbered SEGU6234915 was loaded aboard the M/V MSC ALBANY and thereafter
the aforementioned vessel departed Mundra, India, for her intended destination.

10. On or about November 20, 2017, the aforementioned ocean shipping container
numbered SEGU6234915 aboard the MfV MSC ALBANY arrived in New brieans, LA, and was
discharged and subsequently delivered to the consignee, Golden Hill Ingredients LLC.

11. When the aforementioned container was delivered the cargo in said container was
found to be short 210 cartons out of 882 cartons shipped and the original high security seal
numbered F100040297 was missing

12. The shortage to the cargo was not the result of any act or omission of the Plaintiff

but, to the contrary, was due solely as the result of the negligence, unseaworthiness, fault,

 

Case 1:18-cv-11555-KPF Document 1 Filed 12/11/18 Page 4 of 7

neglect, breach of contract of carriage and breach of bailment on the part of the Defendants
and/or their respective agents.

13. As a result of the foregoing, Golden Hill Ingredients LLC suffered a loss in the
amount of $12,285.00, no part of which has been paid, despite due demand.

14. At all times relevant hereto, a contract of insurance for property damage was in
effect between Golden Hill Ingredients LLC and FIC, which provided coverage for, among other
things, loss or damage to the consignment

15. Pursuant to the aforementioned contract of insurance between Golden Hill
Ingredients LLC and FIC, monies have been expended on behalf of Golden Hill lngredients LLC
to the detriment of FIC due to the damages sustained during transit.

16. As FIC has sustained damages as the result of said expenditures, expenditures
rightly the responsibility of defendant, FIC has an equitable right of subrogation and is
subrogated to the rights of its insured with respect to any and all claims for damages against the
defendant

17. By reason of the foregoing, plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be $l2,285.00.

_A_S AND FOR A FIRST CAUSE OF ACTI()N - BREACH OF CONTRACT

18. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs l through 17, inclusive, as if herein set forth at length.

19. Pursuant to the contract entered into between the parties, the Defendants owed a

contractual and statutory duty to the Plaintiff, to carry, bail, keep and care for, protect and deliver

Case 1:18-cv-11555-KPF Document 1 Filed 12/11/18 Page 5 of 7

the Plaintiffs cargo in the same good order and condition as at the time said Defendants first
accepted custody and control of the goods.

20. The Defendants breached their contractual and statutory duties by failing to
properly care for, bail and protect the Plaintiffs cargo in the same good order and condition as at
the time said Defendant first accepted custody and control of the goods.

21. As a direct and proximate result of said breach of contract by Defendants, the
Plaintiff has suffered damages in the amount presently estimated to be no less than $12,285.00.

22. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with more specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than $12,285.00.

AS AND FOR A SECOND CAUSE OF ACTION - BREACH OF BAILMENT

23. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs 1 through 22, inclusive, as if herein set forth at length.

24. Pursuant to their obligations as bailees for hire of the Plaintiff s cargo, the
defendants owed contractual and statutory duties to Plaintiff to carry, bail, keep and care for,
protect and deliver the Plaintiff s cargo in the same good order and condition as at the time said
defendants first accepted custody and control of the goods.

25. The defendants breached their duties as bailees for hire by failing to properly
carry, bail, keep and care for, protect and deliver the Plaintiffs cargo in the same good order and
condition as at the time said defendants first accepted custody and control of the goods.

26. As a direct and proximate result of the breach of bailment by the Defendants, the

Plaintiff has suffered damages in the approximate amount of $12,285.00.

Case 1:18-cv-11555-KPF Document 1 Filed 12/11/18 Page 6 of 7

27. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than 812,285.00.

AS AND FOR A THIRD CAUSE OF ACTION - NEGLIGENCE

28. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs 1 throuin 27 , inclusive, as if herein set forth at length.

29. The Defendants owed a duty to the Plaintiff to carry, bail, keep and care for,
protect and deliver the Plaintiff‘s cargo in the same good order and condition as at the time said
defendants first accepted custody and control of the goods.

30. The Defendants breached and were negligent in exercising their duty to carry,
bail, keep and care for, protect and deliver the Plaintiffs cargo in the same good order and
condition as at the time said defendants first accepted custody and control of the goods.

31. As a direct and proximate result of the negligence by the Defendants, the Plaintiff
has suffered damages in the approximate amount of $12,285.00.

32. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are

presently estimated to be no less than $12,285.00.

WHEREFORE, Plaintiff prays:
1. That process in due form of law may issue against Defendants citing them to

appear and answer all and singular the matters aforesaid;

 

Case 1:18-cv-11555-KPF Document 1 Filed 12/11/18 Page 7 of 7

2. That judgment may be entered in favor of Plaintiff against Defendants for the
amount of Plaintiffs damages in the amount of at least 812,285.007 together with interest, costs
and the disbursements of this action; and

3. That this Court grant to Plaintiff such other and further relief as may be just and
proper.

Dated: New York, New York

December 11, 2018

115-1493

CASEY & BARNETT, LLC
Attorneys for Plaintiff

J§§\\el::£auzlis

30 a ay, Ste 1202
New York, New York 10007
(212) 286-0225

   

 

